DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 7/26/2022 has been entered. Claims 1-20 have been canceled. Claims 
21-40 remain for examination. 

Allowable Subject Matter
Claims 21-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment and arguments filed on 7/26/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a barcode generation method as recited in claim 21, comprising: 
sending, from an end-user device, a barcode generation request to a server; 
receiving, by the end-user device and from the server, a barcode generation response, wherein the barcode generation response comprises at least two pieces of barcode information generated by using at least two code systems, respectively; and displaying, using the end-user device and in an alternating manner, a respective barcode image, for scanning by a barcode scanning device, corresponding to each piece of the at least two pieces of barcode information.

ii. a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations as recited in claim 28 comprising: 
sending, from an end-user device, a barcode generation request to a server; receiving, by the end-user device and from the server, a barcode generation response, wherein the barcode generation response comprises at least two pieces of barcode information generated by using at least two code systems, respectively; and 
displaying, using the end-user device and in an alternating manner, a respective barcode image, for scanning by a barcode scanning device, corresponding to each piece of the at least two pieces of barcode information.

	iii. a computer-implemented system as recited in claim 35, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: sending, from an end-user device, a barcode generation request to a server; receiving, by the end-user device and from the server, a barcode generation response, wherein the barcode generation response comprises at least two pieces of barcode information generated by using at least two code systems, respectively; and displaying, using the end-user device and in an alternating manner, a respective barcode image, for scanning by a barcode scanning device, corresponding to each piece of the at least two pieces of barcode information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887